—Petition in this CPLR article 78 proceeding, transferred to this court by order of the Supreme Court, New York County (Walter Schackman, J.), entered January 11, 1989, to review respondent’s determination dated on or about September 24, 1988, which revoked petitioner’s television simulcast facility license, is dismissed as moot, without costs.
The two agreements before us on this appeal have, since the commencement of the proceeding on September 22, 1988, both expired by their respective terms on January 30, 1990. Of course "it must be explicitly stated that in dismissing the present appeal as moot we express no view on the merits.” (Matter of Hearst Corp. v Clyne, 50 NY2d 707, 717.) Concur— Kupferman, J. P., Milonas, Wallach and Smith, JJ.